IS 4a

purpose of iniltating the civil docket sheet

Case 1:19-cv-13366-RMB-JS Document 1-2 Filed 06/03/19 Page 1 of 2 PagelD: 56

(Rev. 06/17)

CIVIL COVER SHEET

lhe JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service af pleadings or other papers as required by law. except as
pravided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974. is required for the use of the Clerk of Court for the

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM )

 

I.

(a) PLAINTIFFS

DANIEL IMBESI

Regina M. Philipps,
Madden & Madden,

(b) County of Residence of First Listed Plaintiff

CAMDEN

CENCEDPT IN US. PLAINTIPT CASES)

(c) Attorneys (hirer Name, Address, and Telephone Number)

and Timothy R. Bieg, Esq.
Kings Highway East, Suite 200

“03

Haddonfield, NJ 08033

DEFENDANTS

NOTE:

Attorneys (/f Known)

P.O. Box 652,

 

County of Residence of First Listed Defendant
(IN US. PLANT Hb CA

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

SOLAR ENERGY WORLD, LLC

 

MARYLAND
EN ONLY)

Adam N. Saravay, Esq. and Katerina R. Mantell, Esq.
McCarter & English, LLP, Four Gateway Center, 100 Mulberry Street,
ewark, NJ 0652, Tel:(973)622-444 Fax:(973)624-7070

 

IJ. BASIS OF JURISDICTION (Place an °X" in One Box Only)
As

a

O

| US, Government
Plaintifl

2 US, Govemment
Defendant

Federal Question

(U.S. Government Nota Party)

O 4 Diversity

(lndicate Citizenship of Parties in Hem HD)

 

(lor Diversity Cases Only)

Foreien Country

PTF
Citizen of This State OK I
Citizen of Another Stale 02
Citizen or Subject ofa 0 3

Il. CITIZENSHIP OF PRINCIPAL PARTIES ¢Ptace an °\" w One Box for Plainuff

and One Box for Defendant)

DEF PTF DEF

GO 1 Incorporated er Principal Place go4 O04
of Business In This State

(KX 2 Incorporated and Principat Place Os O8
of Business In Another State

GQ 3 Foreign Nation O06 O6

 

Click here for: Nature of Suit Code Deseriptions.
Hin ne ree

 

TV. NATURE OF SUIT (Place an "NX" in One Box Ghily)

 

 

 

 

 

 

 

 

 

 

 

L CONTRACT TORTS. FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES. |
O 110 lnsurance PERSONAL INJURY PERSONAL INJURY © 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
QO 120 Marine O 310 Airplane OC 365 Personal Injury - of Property 21 USC 881 |G 423 Withdiawal O 376 Qui Tam (31 USC
0 130 Miller Act 0 315 Airplane Product Product Liability G 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instiument Liability O 367 Health Care/ O 400 State Reapportionment
J 150 Recovery of Overpayment’ | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 0 430 Banks and Banking
D 151 Medicare Act {) 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
0 152 Recovery of Defaulted Liability 1 368 Asbestos Personal O 835 Patent - Abbreviated O 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans} O 345 Marine Product Liability OC 840 Trademark Corrupt Organizations
OC 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURIFY CO 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle 370 Other Fraud 2% 710 Fair Labor Standards O 861 1A (13951) 0 490 Cable/Sat TV
OC 160 Stockholdcis’ Suits © 355 Motor Vehicle OF 371 Truth in Lending Act © 862 Black Lung (923) O 850 Sceurities/Commadities/
O 190 Other Contract Product Liability O 380 Other Personal OD 720 Labor/Management O 863 DIWC/DIWW (405(2)) Exchange
0 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Tille XVI 890 Other Statutory Actions
O 196 Franchise Injury (2 385 Property Damage © 740 Railway Labor Act 0 865 RSI (405()) 891 Agricultural Acts
O 362 Personal Injury - Product Liability O 751 Family and Medical J 893 Environmental Matters
Mechcal Malpractice Leave Act 895 Fieedom of Information
L REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [0 790 Other Labor Litigation FEDERAL TAX SUITS Act
0 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: O 79! Employee Retirement O 870 Taxes (U.S. Plainuff D 896 Arbitration
OF 220 Foreclosure O 441 Voting OC 463 Alien Detainee Income Security Act ot Defendant) D 899 Administrative Procedure
1 230 Rent Lease & Ejectment (7 442 Employment 1 510 Motions to Vacate O 871 IRS—Third Patty Act/Review or Appeal of
O 240 Tons to Land O 443 Housiny/ Sentence 26 USC 7609 Apency Decision
C1 245 Tort Product Liability Accommodations O 530 General 0 950 Constitutionality of
O 290 All Other Real Properly O 445 Amer. w/Disabilitics - |] 535 Death Penally IMMIGRATION State Statutes
Employment Other: O 462 Naturalization Application
1 446 Amer. w/Disabilities -] J 540 Mandamus & Other O 465 Other Immigration
Other 550 Civil Rights Actions
(7 448 Education 555 Prison Condition
CO 560 Civil Detaince -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an ON" in One Box Onhyy

qo

|} Original
Proceeding

OK2 Removed from
State Court

VI. CAUSE OF ACTION

VII. REQUESTED IN

COMPLAINT:

3

 

> CHECK IF THIS

Remanded from 4

Appellate Court

IS A CLASS ACTION

UNDER RULE 23. F.R.Cv.P

VII. RELATED CASE(S)

Ik ANY

(See misiPuchous)

Reinstated or
Reopened
fapecih)

DEMAND $

(J 5 Transferred from
Another District

6
Litigation -
Transfer

Cite the US, Civil Statule under which you are liling (De vot cite jurisdictional stances antess diversity)
28 U.S.C. §§ 1331, 1332, 1441, and 1446; 29 U.S.C. § 216{b)
Brief description of cause: : . . .
Plaintiff claims unpaid travel time and overtime compensation and retaliatory discharge

Muludistriet

(I 8 Multidistrict
Litigation -
Direct File

CHECK YES only if demanded in complaint:

JURY DEMAND:

HM Yes OINo

 

JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
06/03/2019 s/Adam N. Saravay

 

FOR OFFICE USE ONLY

RECEIPT #

ANMIOUNT

APPLYING TPP

JUDGE

MIAG JE DC

it
Case 1:19-cv-13366-RMB-JS Document 1-2 Filed 06/03/19 Page 2 of 2 PagelD: 57

CERTIFICATE OF SERVICE

 

I hereby certify that I caused a copy of the foregoing CIVIL COVER SHEET to be
served via overnight mail and by operation of the Court’s electronic filing system this 3rd day of
June, 2019, on the following counsel of record for Plaintiff:

Regina M. Philipps, Esq.

Timothy R. Bieg, Esq.

Madden & Madden

108 Kings Highway East, Suite 200
Haddonfield, NJ 08033

I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

s/ Katerina R. Mantell
Katerina R. Mantell

Date: June 3, 2019

ME1 30563033v, |
